       Case 6:18-cv-00082-BMM Document 122 Filed 11/16/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION

THOMAS EMIL SLIWINSKI,
                                                         CV-18-82-H-BMM-JTJ
                           Plaintiff,

       vs.                                                         ORDER

JAMES SALMONSON, REGINALD
MICHAEL, PAUL REES, CINDY HINER,
CONNIE WINNER, and UNKNOWN
MEDICAL PERSONNEL,

                           Defendants.




                                INTRODUCTION

      Plaintiff Thomas Sliwinski (“Plaintiff”) initiated this action against the

above-named Defendants on August 1, 2018. (Docs. 1, 2). The Court presently has

the following three pending motions before it: (1) Defendants’ Motion for

Summary Judgment (Doc. 64); (2) Defendants’ Supplemental Motion for

Summary Judgment (Doc. 106); and (3) Plaintiff’s Motion for Temporary
       Case 6:18-cv-00082-BMM Document 122 Filed 11/16/20 Page 2 of 3



Restraining Order and Preliminary Injunction (Doc. 120). United States Magistrate

Judge John Johnston reviewed the motions and issued Findings and

Recommendations on October 29, 2020. (Doc. 121). Judge Johnston found that res

judicata bars Plaintiff’s claims. Id. at 1. Judge Johnston recommended that this

Court grant Defendants’ Supplemental Motion for Summary Judgment (Doc. 106),

deny all other pending motions, and dismiss this matter.

      No party has filed objections to the Findings and Recommendations. The

Court has reviewed Judge Johnston’s Findings and Recommendations for clear

error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309,

1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s Findings and

Recommendations and adopts them in full.

                                     ORDER

      Accordingly, IT IS ORDERED:

      1.     Defendants’ Supplemental Motion for Summary Judgment (Doc. 106)

is GRANTED.

      2.     Defendants’ original Motion for Summary Judgment (Doc. 64) is

DENIED as MOOT.

      3.     Plaintiff’s Motion for a Temporary Restraining Order and Preliminary

Injunction (Doc. 120) is DENIED.




                                             2
       Case 6:18-cv-00082-BMM Document 122 Filed 11/16/20 Page 3 of 3



      4.     The Clerk of Court is directed to enter judgment in favor of

Defendants and close this matter.

      5.     The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

that any appeal of this decision would not be taken in good faith.

      Dated this 16th day of November, 2020.




                                             3
